Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-12 filed 10/17/2019 are pending for examination.

Continuation
2.    This application filed 10/17/2019 is a continuation of Application 15661896 filed 07/27/2017, now abandoned, and 15661896 is a continuation application of U.S. application no. 13/836,598 filed on October March 15, 2013, abandoned on August 17, 2017. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

3.    Claims 1 -12 filed in the instant application are the same as filed 07/27/2017 in the parent Application 15661896 which were allowed in the NOA mailed  07/17/2019 and claims as filed 03/07/2017 in the earlier parent Application 13/836,598, which were allowed in the NOA mailed 04/28/2017. The parent Applications 15661896 and 13/836, 598 were abandoned on 

4.    Subject Matter eligibility: Since claims 1-12 filed 10/17/2019 in the instant application are same as filed 07/27/2017 in the parent Application 15661896 and   03/17/2017 in the parent application 13/836, 598, which were found patent eligible as directed to reciting an inventive concept under Step 2B [See NOA pages 2-3 mailed 04/28/2017 in the parent Application 13/836,598], the claims are patent eligible under “2019 PEG”.
Thus claims 1-12 filed 07/20/2017 are patent eligible.

Drawings
5.    New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because in figures 3-12 following DRAWING deficiencies have been noted:
the character of the lines, numbers and letters is poor in all the Figures 3 through 12; the drawings are obscure and marred by black smudges, obliterations, or fax/copier marks; and numbers, letters, or reference characters in the drawings are unclear.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter

6.    Claims 1-12 allowed. 
      Claims 1 and 7 are independent claims and claims 2-6 depend from claim 1 and claims 8-12 depend from claim 7.


Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 04/16/2020; reviewed parent applications 15661896 filed 07/27/2017 and 13836598 filed 03/15/2013  now abandoned.

Regarding claim 1, the prior art of record, alone or combined, neither teaches nor render obvious the limitations, as a whole, comprising receiving an order with an indication of a selected wireless product from a database of available wireless products, interfacing with a risk assessment third party system for validation of the order, receiving data from the risk assessment third party system in response to providing the risk assessment third party system information associated with the order, generating a score based on the data received from the risk assessment third party system, triggering an interactive dialog to be displayed on a User Interface (Ul) requiring input in response to the score being more than a specified threshold, validating the order with one or more validation routines, based on the data received from the risk assessment third party system received input from the interactive dialog displayed on the Ul, transmitting the validated order to a wireless carrier third party system for processing, in response to validation of the order with one or more validation routines, triggering the interactive dialog to be displayed on the Ul in response to a condition detected by the wireless carrier third party system, the interactive dialog that requires input from a customer during the automated processing, the interactive dialog displays a dynamically created customized message and is dynamically generated based on a type of the condition detected, and transmitting customer input received via a user interface presenting the interactive dialog continuously to the risk assessment third party or wireless carrier third party system for additional processing, wherein, the customer is engaged during the method.

The reasons for allowance for the dependent claims 2-6 are the same as for the independent claim 1.
Since the limitations of claims 7-12 are similar to those of claims 1 -6, they are allowed for the same reasons as established for claims 1 -6 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7. Best Prior art discussion:

(i)    Zeinfeld et al. [US 20100042510 A1 cited in the IDS filed 04/16/2020 and in the parent Applications 15/661,896 and 13836,598 [now abandoned]] teaches a computer implemented method and system, executing steps, comprising receiving an order with an indication of a selected wireless product from available wireless products and for activation, interfacing with third party systems for risk assessment, activation of the mobile devices, providing a single user interface to interact with wireless providers, using human operators and live agents to interact for resolving issues arising during finalization of the order , and while evaluating risk assessment generating a fraud score. The fraud score is used to determine the need for additional automated or manual order validation, or alternatively rejection of the order. In case, if the fraud score is above a threshold such as above “1”, a fraud trigger is activated such that the order will appear with a red border and displayed to an agent [see Abstract, paragraphs 3, 10-11, 13, 19-21].  


(iii)    Britto et al. [US Patent 7,689,487; see at least claim 1, cited in the IDS filed 04/16/2020 and in the parent Application 15/661,896 [now abandoned] ] discloses a funds transfer system and method wherein using a web-based user-interface in response to a payer generating a request for fund transfer to a payee for a transaction, the system performs an automated risk assessment of both the payer and payee based on stored data of both payee and payer and additionally based on risk assessment scoring provided by a third party and declining the payment request when the automated risk assessment produces an adverse indication.

(iv)    Dheer et al. [US20140067672 Al , cited in the IDS filed 04/16/2020 and in the parent Application 15/661,896 [now abandoned]; see paragraphs 0095-0097] discloses a system and method for facilitating a financial transaction such as a request for posting debit or credit including conducting a risk analysis by generating risk score based on imposed limitations. The determinations that if the risk core meets or exceeds a threshold or falls below the threshold provide acceptable or unacceptable risks presented by the financial transaction.



(vi)    Rader et al. [US 20150348021 A1, , cited in the IDS filed 04/16/2020 and in the parent Application 15/661,896 [now abandoned] ]; see at least claim 11 ] discloses a gaming device wherein a processor communicating with an interface (a) establish communications with a portable electronic device that stores a portable electronic device credit balance; (b) establish a gaming device credit balance; (c) enable play of a wagering game on the gaming device using the gaming device credit balance; (d) monitor the gaming device credit balance with respect to an auto-transfer threshold; and (e) if the gaming device credit balance falls below the auto transfer threshold: (1) automatically transmit, to the portable electronic device, a request for a transfer of a designated quantity of credits, the request including security authorization information; and (2) if the portable electronic device determines that the request complies with one or more security authorization requirements: (i) receive, from the portable electronic device, an indication that the portable electronic device credit balance has been decreased by the designated quantity of credits; and (ii) increase the gaming device credit balance by the designated quantity of credits.

None of the above cited references, alone or combined, neither teaches nor renders obvious specifically the limitations, as a whole, “triggering an interactive dialog to be displayed on a User Interface (UP requiring input in response to the score being more than a specified threshold, validating the order with one or more validation routines, based on the data received from the risk assessment third party system received input from the interactive dialog 

Conclusion

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(i) Mandler et al. [US patent 5,732,400; see at least abstract] discloses methods and systems for receiving a request for goods or services from a buyer and making a real-time determination of a risk classification of the buyer utilizing an on-line repository of credit information. If the transaction is authorized by the financial clearinghouse, the financial clearinghouse transmits the payment amount to the seller and transmits an invoice to the buyer for the purchase price of the transaction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/            Primary Examiner, Art Unit 3625